Citation Nr: 0636940	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to accrued benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1956 through May 
1958.  He died in January 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The appellant is seeking accrued benefits.  Upon the death of 
a veteran, his surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  These are deemed 
accrued benefits.  38 U.S.C.A. § 5121;  
38 C.F.R. § 3.1000.

The Board finds that the requirements of VA's duty to notify 
and assist the claimant have not been met under  38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  
During his life, the veteran filed service connection claims 
for several disabilities.  In October 1999, the RO denied 
service connection for a stomach disorder, diabetes mellitus, 
a nervous disorder, and removal of teeth in service.  This 
decision was not appealed.  In December 1999, the veteran 
filed a claim for gastrititis, which was recharacterized as a 
stomach disorder and denied in February 2000.  The veteran 
did perfect an appeal for the stomach disorder claim and it 
was not decided by the Board before his January 2002 death, 
so it is now before the Board as part of the appellant's 
accrued benefits claim.

In June 2000, on the same form as his substantive appeal on 
the stomach disorder claim, the veteran raised a claim to 
reopen his diabetes mellitus claims.  This claim was not 
adjudicated prior to the veteran's death, so whether new and 
material evidence was presented to reopen the veteran's 
diabetes claim was an active claim at the time of the 
veteran's death.  Under 38 C.F.R. § 20.1106, "issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  As such, the appellant 
is not required to show that new and material evidence was 
provided to reopen the veteran's diabetes claim, and the 
issue of entitlement to service connection for diabetes 
mellitus, for accrued purposes, is now before the Board.

In addition, since the time the veteran filed his appeal, a 
decision by the United States Court of Appeals for Veterans 
Claims established enhanced notice requirements for claims 
requiring new and material evidence. Pursuant to Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), an 
appellant attempting to reopen a previously adjudicated claim 
must now be notified of the elements of her claim and of the 
definition of "new and material evidence."

Under 38 C.F.R. § 3.159(b)(1), VA must notify the appellant 
of any information and medical or lay evidence that is 
necessary to substantiate her claims.  This includes which 
information or evidence, if any, that the appellant is to 
provide to VA, and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the appellant.  
And, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which placed two additional duties upon the VA.  
Under Dingess, VA must also provide proper notice of the 
evidence required to establish the degrees of disability and 
the effective date of an award.  At no time during the course 
of the appellant's claim for accrued benefits has VA notified 
her of the evidence necessary to establish a claim for 
accrued benefits.  The only notice to the appellant was the 
May 2002 notice, discussed above, which addressed only the 
issue of service connection for the cause of the veteran's 
death.

Because the record is devoid of any notice to the appellant 
regarding her accrued benefits claims, a remand is required.  
Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with proper notice 
under Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), of the 
unique character of the evidence 
required to reopen his previously 
adjudicated claim. The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01- 
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

2.  Readjudicate the appellant's 
claims.  If the benefits sought on 
appeal remain denied, the appellant and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



 Department of Veterans Affairs


